DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,814,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4. 	Authorization for this examiner’s amendment was given in an interview with Herman R. Heflin III on 02/07/2022.

 	Claims:
5.	Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A method for manufacturing panels having a decorative surface, wherein the panels include a plate shaped substrate and a top layer, and the top layer includes a paper layer having a printed pattern, the method comprising: 

 	providing the treated paper layer with at least a portion of the printed pattern; 
 	wherein providing the portion of the printed pattern involves depositing pigment containing inks on the treated paper layer using a digital inkjet printer; 
 	wherein the digital inkjet printer is of a single pass type and wherein the printed pattern is applied to attain a definition of at least 200dpi; 
 	wherein the pigment containing inks are water-based; 
 	wherein the printed pattern is a wood pattern, wherein the pigment containing inks include colored pigments and comprise only 4 different colors, and wherein the colors comprise yellow, black, and red; 
 	wherein the digital inkjet printer includes print heads with nozzles, and the depositing involves firing droplets of pigment containing inks from the nozzles onto the treated paper layer;
 	wherein the paper layer is fed from a roll, printed upon, and rolled back up again, and wherein the paper layer, while printing, is flexible and is attached to the plate shaped substrate only after printing; 
 	providing a layer of thermosetting resin above the paper layer having the printed pattern and above the printed pattern; [[
 	wherein providing the layer of thermosetting resin involves a press treatment;
 	wherein the pigments are organic based; and
 	wherein the layer of thermosetting resin comprises a paper layer having a weight of between 10 and 50 grams per square meter.
--

6.	Please cancel claims 3, 13 and 14.

Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a method for manufacturing panels having a decorative surface, wherein the panels include a plate shaped substrate and a top layer, and the top layer includes a paper layer having a printed pattern, the method comprising: 
 	providing the paper layer with a treatment, including providing the paper layer with an ink receiving substance; 
 	providing the treated paper layer with at least a portion of the printed pattern; 
 	wherein providing the portion of the printed pattern involves depositing pigment containing inks on the treated paper layer using a digital inkjet printer; 
 	wherein the digital inkjet printer is of a single pass type and wherein the printed pattern is applied to attain a definition of at least 200dpi; 
 	wherein the pigment containing inks are water-based; 
 	wherein the printed pattern is a wood pattern, wherein the pigment containing inks include colored pigments and comprise only 4 different colors, and wherein the colors comprise yellow, black, and red; 
 	wherein the digital inkjet printer includes print heads with nozzles, and the depositing involves firing droplets of pigment containing inks from the nozzles onto the treated paper layer;
 	wherein the paper layer is fed from a roll, printed upon, and rolled back up again, and wherein the paper layer, while printing, is flexible and is attached to the plate shaped substrate only after printing; 
 	providing a layer of thermosetting resin above the paper layer having the printed pattern and above the printed pattern; 
 	wherein providing the layer of thermosetting resin involves a press treatment;
 	wherein the pigments are organic based; and


8.	U.S. Patent application publication number 2014/0023832 to Pervan et al. disclosed a similar invention (See Office Correspondence mailed on 10/26/2021). Unlike in the instant application, Pervan et al. are silent about “wherein the pigment containing inks comprise only 4 different colors, and wherein the colors comprise yellow, black, and red; wherein the pigments are organic based; and wherein the layer of thermosetting resin comprises a paper layer having a weight of between 10 and 50 grams per square meter”.

9.	U.S. Patent application publication number 20100282407 to Van der Zwan et al. also disclosed a similar invention (See Office Correspondence mailed on 10/26/2021). Unlike in the instant application, Van der Zwan et al. are silent about “wherein the digital inkjet printer is of a single pass type and wherein the printed pattern is applied to attain a definition of at least 200dpi; wherein the paper layer is fed from a roll, printed upon; and rolled back up again; providing a layer of thermosetting resin above the paper layer having the printed pattern and above the printed pattern; and wherein providing the layer of thermosetting resin involves a press treatment”.

10.	U.S. Patent publication number 10,814,648 to Clement et al. also disclosed a similar invention; however, a double patenting rejection based on the Clement et al. prior art has been obviated by the Terminal Disclaimer recorded above.
 
11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another 

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853